EXHIBIT 10.3




HASBRO, INC.

2003 STOCK INCENTIVE PERFORMANCE PLAN

CONTINGENT STOCK PERFORMANCE AWARD

[Insert Date] GRANT




AGREEMENT, made effective as of _________________, by and between HASBRO, INC.,
a Rhode Island corporation (the "Company") and ______________, an individual
residing at ________________________________ (the "Participant").

WHEREAS, the Participant is eligible to participate in the Company's 2003 Stock
Incentive Performance Plan, as amended (the "Plan"), and

WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
of the Company (the "Board"), acting in accordance with the provisions of the
Plan, granted to Participant a contingent stock performance award dated
_________________ designed to reward the Participant for the Participant’s
efforts in contributing to the Company’s achievement of certain stated financial
goals, and

WHEREAS, the stock performance award provides the Participant with the ability
to earn shares of the Company’s common stock, par value $.50 per share (the
"Common Stock"), contingent on the Company’s performance in achieving
pre-established cumulative diluted earnings per share (“EPS”) and cumulative net
revenue (“Revenues”) performance targets over the period beginning on
_____________ and ending on _____________ (the “Performance Period”), subject to
and upon the terms and conditions set forth in the Plan and as hereinafter set
forth.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the parties hereto agree as follows:

W I T N E S S E T H:

1.

The Company confirms the grant by the Committee to the Participant on
__________________, and pursuant to the Plan, a copy of which is annexed hereto
as Appendix A and the provisions of which are incorporated herein as if set
forth in full, of a contingent stock performance award (the “Award”) subject to
and upon the terms and conditions set forth in the Plan and the additional terms
and conditions hereinafter set forth.  The Award is evidenced by this Agreement.
 In the event of any inconsistency between the provisions of this Agreement and
the provisions of the Plan, the provisions of the Plan shall govern. Terms used
herein and not otherwise defined shall have the meaning set forth in the Plan.

2.

This Agreement relates to an Award providing the Participant with the potential
ability to earn shares of the Company’s common stock, par value $.50 per share
(the "Common Stock"), contingent on the Company’s performance in achieving its
pre-established EPS and Revenues targets over the Performance Period.  The EPS
and Revenues targets for the Performance Period are set forth below:




EPS

$[_____________]

Revenues

$[_____________]




Except as is otherwise set forth in this Agreement, the Participant shall not
have any ability to receive any shares of Common Stock pursuant to this Award
until the Performance Period is completed.  Following the end of the Performance
Period, the Committee will determine the Company’s EPS and Revenues over the
Performance Period.  The Committee will certify the Company’s EPS and Revenues
over the Performance Period as promptly as is reasonably possible following the
completion of the Performance Period, but in no event later than 75 days
following the completion of the Performance Period.

3.

For purposes of this Award, the Company’s EPS and Revenues over the Performance
Period will be computed on a consolidated basis in the same manner used by the
Company in computing its consolidated financial performance under generally
accepted accounting principles (“GAAP”), except for the following deviations
from GAAP: (i) EPS and Revenues will be computed excluding the impact of any
changes in accounting rules that are effective after the date of this Agreement
and which impact the Company’s reported net earnings or Revenues results by
$10,000,000 or more in any fiscal year during the Performance Period, (ii) EPS
and Revenues will exclude the impact of any acquisitions or dispositions
consummated by the Company during the Performance Period which have either a
total acquisition price, or total sale price, respectively, of $100 million or
more, as such acquisition price or sales price is determined in good faith by
the Committee, (iii) EPS and Revenues will be calculated excluding the impact of
any  restructuring activities undertaken by the Company after the date of this
Agreement which result in costs or charges to the Company of $10,000,000 or more
in any fiscal year during the Performance Period, and (iv) EPS and Revenues will
be calculated based on actual results translated at  exchange rates established
at the beginning of  the Performance Period.

4.

The target number of shares of Common Stock which may be issuable under this
Award in the event of 100% achievement of the pre-established EPS and Revenues
measures over the Performance Period is ________________ (          ) (the
“Target Shares”).  The following table sets forth the contingent number of
shares of Common Stock which the Participant may actually earn under this Award,
as a percentage of the Target Shares, based upon certain performances by the
Company in achieving the EPS and Revenues targets.  It is understood and agreed
by the Participant, however, that the Committee retains sole and absolute
discretion in all cases to reduce the number of shares of Common Stock, if any,
to actually be delivered to the Participant to any number, below the number of
shares otherwise called for under this Award, as the Committee may deem
appropriate.  To compute the actual number of shares of Common Stock, if any,
which may be earned by the Participant (prior to any reduction in such number by
the Committee) the respective EPS and Revenues performances of the Company, as
certified by the Committee following completion of the Performance Period, are
applied to the following table.   The appropriate box in the table corresponding
with the actual EPS and Revenues performance, as so certified by the Committee,
sets forth the number of shares of Common Stock, if any, as a percentage of the
Target Shares, which may be earned by the Participant over the Performance
Period.  

                  

Revenues Measure




EPS Measure

Revenues 10% or more over Target

Revenues of at least Target but not 10% or more over Target

Revenues of at least 90% of Target but less than Target

Revenues of under 90% of Target




EPS 10% or more over Target

125%

115%

105%

62%




EPS of at least Target but not 10% or more over Target

115%

100%

95%

50%




EPS of at least 90% of Target but less than Target

105%

95%

85%

0%




EPS under 90% of Target

62%

50%

0%

0%







By way of illustration, if the percentage of the Revenues target achieved is
120% and the percentage of the EPS target achieved is 85%, the Participant would
earn (    )  shares of Common Stock, subject to a reduction in such number at
the discretion of the Committee.

5.  Once the Company has determined the number of shares of Common Stock, if
any, which may be earned by the Participant based on the EPS and Revenues
performance of the Company, and taking into account the exercise of any
discretion of the part of the Committee to reduce such number by any amount
which the Committee deems appropriate, the Company will as promptly as possible
thereafter, but in all events not later than the 15th day of the third month
following the end of the calendar year in which the Performance Period ends,
issue any such shares of Common Stock which have been deemed earned to the
Participant.  

6.   The Participant shall consult with the Secretary of the Company or his
designee in advance of the issuance of any shares pursuant to this Award so as
to designate the manner in which the Participant wishes to pay any withholding
taxes due.  Unless the Participant shall have made advance alternative
arrangements satisfactory to the Secretary of the Company, or his designee, each
Participant shall deliver to the Secretary or his designee, a check payable to
Hasbro, Inc., or a wire transfer to such account of the Company as the Company
may designate, in United States dollars, in the amount of any withholding
required by law for any and all federal, state, local or foreign taxes payable
as a result of the Participant earning any shares under this Award or being
issued any shares pursuant to the provisions below based on certain other
events.  A Participant may also elect to satisfy the minimum withholding taxes
required by law payable as a result of the issuance of any shares pursuant to
this Award (the "Taxes"), in whole or in part, either (i) by having the Company
withhold from the shares of Common Stock to be issued pursuant to this Award or
(ii) delivering to the Company shares of Common Stock already owned by the
Participant and held by the Participant for at least six (6) months (represented
by stock certificates duly endorsed to the Company or accompanied by an executed
stock power in each case with signatures guaranteed by a bank or broker to the
extent required by the Company), in each case in an amount whose Fair Market
Value on the date the Participant has become entitled to such shares pursuant to
this Award is either equal to the Taxes or less than the Taxes, provided that a
check payable to Hasbro, Inc., or a wire transfer to such account of the Company
as the Company may designate, in United States dollars for the balance of the
Taxes is also delivered to the Secretary, or his designee, at the time of
issuance.  If the Participant makes no election pursuant to the preceding
provisions and does not timely remit payment of the required withholding taxes,
the Participant’s tax withholding requirements will be satisfied through the
withholding of shares of Common Stock and to the extent a fractional share needs
to be withheld, the Company will withhold the next highest number of full shares
and will remit the value of the fraction of a share which exceeds the required
withholding to the Participant. As soon as practicable after receipt of the
withholding taxes, the Company shall deliver or cause to be delivered to the
Participant a certificate or certificates, or such other method of delivery as
the Company shall agree to with the Participant, for the shares payable pursuant
to the Award (less any shares deducted to pay Taxes).

7.

Until such time, if any, that actual shares of Common Stock become due and are
issued to the Participant in accordance with the terms of this Agreement, the
Participant will not have any dividend or voting rights with respect to any
shares which may be issuable in the future pursuant to this Award.  The
Participant’s rights under this Award shall be no greater than those of an
unsecured general creditor of the Company, and nothing herein shall be construed
as requiring the Company or any other person to establish a trust or to set
aside assets to meet the Company’s obligations hereunder.

8.

(a)   If a Participant who is an employee of the Company or of a direct or
indirect subsidiary of the Company dies before the Performance Period is
completed, then the Company will issue the number of shares of Common Stock to
the executor, administrator or trustee of the Participant’s estate, or the
Participant’s legal representative, as the case may be, that is computed by
multiplying: (i) the number of shares of Common Stock which would have been
issuable to the Participant pursuant to the Award assuming completion of the
Performance Period and the Company’s achievement over the Performance Period of
EPS and Revenues equal to target in each case by (ii) a fraction, the numerator
of which is the number of days from the start of the Performance Period to the
date that the Participant died and the denominator of which is the total number
of days in the Performance Period.  This pro-rated target award, as it may be
reduced by the Committee in the Committee’s sole and absolute discretion, will
be payable as soon following the Participant’s death as is reasonably
practicable.  If a Participant dies after the end of the Performance Period, but
prior to the delivery of any shares of Common Stock issuable pursuant to this
award, then the Company will issue to the Participant’s estate, or the
Participant’s legal representative, as the case may be, the number of shares of
Common Stock, if any, which would have otherwise been issuable to the
Participant if the Participant had not died.

(b)  If  a Participant with at least one year of Credited Service of the Company
suffers a permanent physical or mental disability (as defined below), before the
Performance Period is completed, then the Participant’s Award will remain
outstanding during the remaining portion of the Performance Period.  At the end
of the Performance Period the Committee will compute how many, if any, shares of
Common Stock would be issuable pursuant to the Award based on the Company’s
performance against its EPS and Revenues targets.  That actual number of shares
of Common Stock which would have been earned under the Award over the entire
Performance Period will then be multiplied by a fraction the numerator of which
is the number of days from the start of the Performance Period to the date that
the Participant became disabled and the denominator of which is the total number
of days in the Performance Period.  This pro-rated number of shares, as it may
be reduced by the Committee in the Committee’s sole and absolute discretion,
will then be issuable to the Participant in the same manner as shares are issued
to other Participants.  

(c)   If a Participant who is an employee of the Company or of a direct or
indirect subsidiary of the Company retires at either an Early Retirement Date or
a Normal Retirement Date (each as defined below), before the Performance Period
is completed, provided that the Participant executes, or has previously
executed, a non-compete agreement in the form established by the Committee, then
the Participant’s Award will remain outstanding during the remaining portion of
the Performance Period.  At the end of the Performance Period the Committee will
compute how many, if any, shares of Common Stock would be issuable pursuant to
the Award based on the Company’s performance against its EPS and Revenues
targets.  That actual number of shares of Common Stock which would have been
earned under the Award over the entire Performance Period will then be
multiplied by a fraction the numerator of which is the number of days from the
start of the Performance Period to the date that the Participant retired and the
denominator of which is the total number of days in the Performance Period.
 This pro-rated number of shares, as it may be reduced by the Committee in the
Committee’s sole and absolute discretion, will then be issuable to the
Participant in the same manner as shares are issued to other Participants.  

(d)

If a Participant ceases to be employed by the Company or by a direct or indirect
subsidiary of the Company before the end of the Performance Period for any
reason other than the reasons set forth in subsections (a), (b) and (c) of this
Section 8, the Award will be forfeited and the Participant will not have any
further rights under the Award, including, without limitation, any rights to
receive shares of Common Stock.




For purposes of subsections (a), (b) and (c) above:

*

"Credited Service" shall mean:  the period of a Participant's employment
considered in determining whether the Participant is eligible to receive
benefits upon termination of employment under the Company’s applicable
retirement plan.

*

"Early Retirement Date" shall mean:  the day on which a Participant who has
attained age fifty-five (55), but has not reached age sixty-five (65), with ten
(l0) or more years of Credited Service, retires.  A Participant is eligible for
early retirement on the first day of the calendar month coincidental with or
immediately following the attainment of age fifty-five (55) and the completion
of ten (l0) years of Credited Service, and "early retirement" shall mean
retirement by an eligible Participant at the Early Retirement Date.

*

"Normal Retirement Date" shall mean:  the day on which a Participant who has
attained age sixty-five (65) with five (5) or more years of Credited Service,
retires. A Participant is eligible for normal retirement on the first day of the
calendar month coincident with or immediately following the Participant's
attainment of age sixty-five (65) and completion of five (5) or more years of
Credited Service, and "normal retirement" shall mean the retirement by an
eligible Participant at the Normal Retirement Date.

*

"permanent physical or mental disability" shall mean:  a Participant's inability
to perform his or her job or any position which the Participant can reasonably
perform with his or her background and training by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to be of long, continued and indefinite duration, all as determined by
the Committee in its discretion.




9.

In the event of a Change in Control (as defined in the Plan) prior to the end of
the Performance Period, this Award will be treated in accordance with the
provisions of the Plan applicable to a Change in Control, provided, however,
that for purposes of computing the payment due to the Participant as a result of
the Change in Control, (i) the full number of Target Shares will be used (as
opposed to the actual number of shares, if any, that may be issuable based on
performance through the date of the Change in Control) and (ii) no pro-ration of
the Award will be applied to account for less than the full Performance Period
having had elapsed as of the date of the Change in Control.

10.

The adjustment provisions set forth in Section 8 of the Plan shall apply to this
Award.

11.

This Award shall not be transferable by the Participant, in whole or in part,
except in accordance with Section 7 of the Plan.  Any purported assignment,
transfer, pledge, hypothecation or other disposition of the Award or any
interest therein contrary to the provisions of the Plan, and the levy of any
execution to, or the attachment or similar process upon, the Award or any
interest therein, shall be null and void and without effect.

12.

Subject to the applicable provisions of the Plan, and particularly to Section 7
of the Plan, this Agreement shall be binding upon and shall inure to the benefit
of Participant, Participant 's successors and permitted assigns, and the Company
and its successors and assigns.

13.

This Agreement shall be construed and enforced in accordance with the internal
laws of the State of Rhode Island and Providence Plantations and applicable
Federal law.







IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement effective as of the day and year first above written.




ATTEST:

HASBRO, INC.




By: _________________________

By: _________________________

,

,

Senior Vice President,

President and Chief Executive

General Counsel and Secretary

Officer







By: _________________________

Participant

































